IN THE
                         TENTH COURT OF APPEALS

                                  No. 10-19-00285-CR

BRYAN LACY SWISHER,
                                                          Appellant
v.

THE STATE OF TEXAS,
                                                          Appellee



                           From the 19th District Court
                            McLennan County, Texas
                           Trial Court No. 2016-774-C1


                          MEMORANDUM OPINION


      In three issues, appellant, Bryan Lacy Swisher, challenges his convictions for

continuous sexual abuse of a young child and indecency with a child by contact. See TEX.

PENAL CODE ANN. §§ 21.02, 21.11. We affirm.

                           I.      SUFFICIENCY OF THE EVIDENCE

      In his first issue, Swisher argues that the evidence is legally and factually

insufficient to prove identity.   Swisher emphasizes that the child victim failed to
sufficiently identify Swisher in open court as the assailant and that neither the child

victim’s mother nor another relative who alleged that Swisher sexually assaulted her

sufficiently identified Swisher in the courtroom as the person they were testifying about.

        At the outset, we address Swisher’s contention that the evidence is factually

insufficient to prove identity. The Court of Criminal Appeals has determined that factual

sufficiency no longer applies in criminal cases. See Brooks v. State, 323 S.W.3d 893, 902,

912 (Tex. Crim. App. 2010) (plurality op.) (concluding that there is “no meaningful

distinction between the Jackson v. Virginia legal sufficiency standard and the . . . factual-

sufficiency standard, and these two standards have become indistinguishable” and

holding the following: “As the Court with final appellate jurisdiction in this State, we

decide that the Jackson v. Virginia standard is the only standard that a reviewing court

should apply in determining whether the evidence is sufficient to support each element

of a criminal offense that the State is required to prove beyond a reasonable doubt. All

other cases to the contrary, including Clewis, are overruled.”); see also Martinez v. State,

327 S.W.3d 727, 736 (Tex. Crim. App. 2010); Kiffe v. State, 361 S.W.3d 104, 109-110 (Tex.

App.—Houston [1st Dist.] 2011, pet. ref’d) (rejecting a constitutional challenge to the

single sufficiency standard in criminal cases under the factual-conclusivity clause and

stating that, “[a]lthough an intermediate appellate court’s decision shall be conclusive on

all questions of fact brought before them on appeal or error, the Texas Court of Criminal

Appeals has authority to determine questions of law, including the standard of review


Swisher v. State                                                                       Page 2
that an intermediate appellate court must use in conducting factual review.” (internal

citations omitted)). Therefore, because we are bound to follow the Court of Criminal

Appeals, we only apply the Jackson sufficiency standard of review to complaints styled

as legal or factual sufficiency challenges concerning the elements of a criminal offense.

See Brooks, 323 S.W.3d at 902, 912; see also Ervin v. State, 331 S.W.3d 49, 54 (Tex. App.—

Houston [1st Dist.] 2010, pet. ref’d). Accordingly, we are not persuaded to consider this

argument in this proceeding.

        We now move on to Swisher’s contention that the evidence supporting the identity

element is legally insufficient. Our standard of review is as follows:

        When addressing a challenge to the sufficiency of the evidence, we consider
        whether, after viewing all of the evidence in the light most favorable to the
        verdict, any rational trier of fact could have found the essential elements of
        the crime beyond a reasonable doubt. Jackson v. Virginia, 443 U.S. 307, 319,
        99 S. Ct. 2781, 61 L. Ed. 2d 560 (1979); Villa v. State, 514 S.W.3d 227, 232 (Tex.
        Crim. App. 2017). This standard requires the appellate court to defer “to
        the responsibility of the trier of fact fairly to resolve conflicts in the
        testimony, to weigh the evidence, and to draw reasonable inferences from
        basic facts to ultimate facts.” Jackson, 443 U.S. at 319. We may not re-weigh
        the evidence or substitute our judgment for that of the factfinder. Williams
        v. State, 235 S.W.3d 742, 750 (Tex. Crim. App. 2007). The court conducting
        a sufficiency review must not engage in a “divide and conquer” strategy
        but must consider the cumulative force of all the evidence. Villa, 514 S.W.3d
        at 232. Although juries may not speculate about the meaning of facts or
        evidence, juries are permitted to draw any reasonable inferences from the
        facts so long as each inference is supported by the evidence presented at
        trial. Cary v. State, 507 S.W.3d 750, 757 (Tex. Crim. App. 2016) (citing Jackson,
443 U.S. at 319); see also Hooper v. State, 214 S.W.3d 9, 16-17 (Tex. Crim. App.
        2007). We presume that the factfinder resolved any conflicting inferences
        from the evidence in favor of the verdict, and we defer to that resolution.
        Merritt v. State, 368 S.W.3d 516, 525 (Tex. Crim. App. 2012). This is because
        the jurors are the exclusive judges of the facts, the credibility of the
Swisher v. State                                                                             Page 3
        witnesses, and the weight to be given to the testimony. Brooks v. State, 323
S.W.3d 893, 899 (Tex. Crim. App. 2010). Direct evidence and circumstantial
        evidence are equally probative, and circumstantial evidence alone may be
        sufficient to uphold a conviction so long as the cumulative force of all the
        incriminating circumstances is sufficient to support the conviction. Ramsey
        v. State, 473 S.W.3d 805, 809 (Tex. Crim. App. 2015); Hooper, 214 S.W.3d at
        13.

               We measure whether the evidence presented at trial was sufficient
        to support a conviction by comparing it to “the elements of the offense as
        defined by the hypothetically correct jury charge for the case.” Malik v.
        State, 953 S.W.2d 234, 240 (Tex. Crim. App. 1997). The hypothetically
        correct jury charge is one that “accurately sets out the law, is authorized by
        the indictment, does not unnecessarily increase the State’s burden of proof
        or unnecessarily restrict the State’s theories of liability, and adequately
        describes the particular offense for which the defendant was tried.” Id.; see
        also Daugherty v. State, 387 S.W.3d 654, 665 (Tex. Crim. App. 2013). The “law
        as authorized by the indictment” includes the statutory elements of the
        offense and those elements as modified by the indictment. Daugherty, 387
S.W.3d at 665.

Zuniga v. State, 551 S.W.3d 729, 732-33 (Tex. Crim. App. 2018).

        In the instant case, Swisher challenges the identity element. The State is required

to prove beyond a reasonable doubt that the accused is the person who committed the

crime charged. Roberson v. State, 16 S.W.3d 156, 167 (Tex. App.—Austin 2000, pet. ref’d)

(citing Johnson v. State, 673 S.W.2d 190, 196 (Tex. Crim. App. 1984); Rice v. State, 901 S.W.2d
16, 17 (Tex. App.—Fort Worth 1990, pet. ref’d)). Identity may be proven by direct or

circumstantial evidence. Id. (citing Earls v. State, 707 S.W.2d 82, 85 (Tex. Crim. App. 1986);

Couchman v. State, 3 S.W.3d 155, 162 (Tex. App.—Fort Worth 1999, pet. ref’d); Creech v.

State, 718 S.W.2d 89, 90 (Tex. App.—El Paso 1986, no pet.)). “In fact, identity may be

proven by inferences.” Id. (citing United States v. Quimby, 636 F.2d 86, 90 (5th Cir. 1981));
Swisher v. State                                                                         Page 4
see Clark v. State, 47 S.W.3d 211, 214 (Tex. App.—Beaumont 2001, no pet.); see also Jones v.

State, 900 S.W.2d 392, 399 (Tex. App.—San Antonio 1995, pet. ref’d) (explaining that the

jury may use common sense and apply common knowledge, observation, and experience

gained in ordinary affairs of life when giving effect to an inference that may reasonably

by drawn from the evidence).

        In the instant case, Swisher was charged by indictment with continuous sexual

abuse of a young child, H.H., and indecency with a child by contact. At trial, H.H., who

was thirteen years old at the time of trial, recounted that the sexual abuse occurred every

day when she went to Swisher’s house when she was five or six years old. H.H. identified

Swisher in open court as the defendant in this case, but she did not specifically identify

him as the perpetrator of charged offenses. She also recalled that the sexual abuse

involved taking off her pants, sticking his hand in her crotch area, wiggling his fingers,

and touching her breasts and occurred in Swisher and his wife’s bedroom. According to

H.H., this happened “[t]oo many [times] to count.”

        The State also presented the testimony of H.H.’s pediatric Nurse Practitioner Katie

Carranza, who noted that H.H. is very mature and well-spoken for her age and that H.H.

told her that “she had been touched inappropriately, and then she said that it was her

step-grandfather.” H.H. told Nurse Carranza that H.H.’s step-grandfather had touched

her private parts for years.




Swisher v. State                                                                      Page 5
        Additionally, H.H.’s mother identified Swisher as her “mom’s husband”—or, in

other words, her step-father. C.E., H.H.’s sister, identified Swisher as “Bryan,” her “step-

grandpa,” and stated that, on several occasions, Swisher touched her “no-no square” and

moved his fingers while the two were in Swisher’s bedroom.

        And finally, Dr. Soo Battle, a child-sexual-abuse examiner and Medical Advisor at

the Advocacy Center for Crime Victims and Children, testified that she conducted a

medical exam of H.H., and during the exam, H.H. noted that: “My granddad, Bryan

Swisher, he molested me.” H.H. informed Dr. Battle that Swisher is her “mom’s stepdad”

and that he touched her breasts and “no-no” spot with his hands and that his hand were

moving when the touching occurred. This happened “more times that [she] can count”

over the course of two years and started when she was six or seven years old. H.H.

recounted that the inappropriate touching caused her “no-no” spot to hurt when she

urinated.

        Based on the foregoing, we conclude that, viewing the evidence in the light most

favorable to the jury’s verdict, a rational factfinder could have found beyond a reasonable

doubt that Swisher was the perpetrator of the sexual abuse alleged in the indictment. See

Johnson, 673 S.W.2d at 196; Clark, 47 S.W.3d at 214; Roberson, 16 S.W.3d at 167; Jones, 900
S.W.2d at 399; see also Jackson, 443 U.S. at 318-19, 99 S. Ct. at 2788-89; Zuniga, 551 S.W.3d

at 732-33. Accordingly, we cannot say that the evidence pertaining to the identity element

of the charged offenses is insufficient. See TEX. PENAL CODE ANN. §§ 21.02, 21.11; Jackson,


Swisher v. State                                                                       Page 6
443 U.S. at 318-19, 99 S. Ct. 2788-89; Zuniga, 551 S.W.3d at 732-33; Ramsey, 473 S.W.3d at

809; Hooper, 214 S.W.3d at 13. We overrule Swisher’s first issue.

                         II.    THE ADMISSION OF ALLEGED HEARSAY EVIDENCE

        In his second issue, Swisher complains that the trial court abused its discretion by

admitting hearsay evidence from Dr. Battle regarding H.H.’s medical exam. Specifically,

Swisher argues that the statements made by H.H. to Dr. Battle during the medical exam

do not qualify under the hearsay exception for statements made for medical diagnosis or

treatment because neither H.H. nor her mother went to Dr. Battle to seek a diagnosis or

treatment, Swisher’s identity was irrelevant to the treatment provided, and because the

detailed statements were unnecessary for the treatment provided.1




        The medical-diagnosis exception to the hearsay rule is outlined in Texas Rule of Evidence 803(4)
        1

and provides that:

        The following are not excluded by the rule against hearsay, regardless of whether the
        declarant is available as a witness:

                   ...

                   (4) Statement made for Medical Diagnosis or Treatment.

                           A statement that:

                           (A) is made for—and is reasonably pertinent to—medical diagnosis or
                               treatment; and

                           (B) describes medical history; past or present symptoms or sensations;
                               their inception; or their general cause.

TEX. R. EVID. 803(4).

Swisher v. State                                                                                    Page 7
        The record reflects that H.H. was referred to Dr. Battle by a Detective Derek Thiele

of the Waco Police Department and Cybil Humphreys of the McLennan County District

Attorney’s Office. Dr. Battle recounted that H.H.’s mother indicated that H.H. had

trouble sleeping and occasional nightmares. In fact, she was taking medication to help

her sleep. Additionally, H.H.’s mother told Dr. Battle that H.H. was having pain during

urination about three weeks prior to the examination, which was when H.H. stated the

last instance of sexual abuse occurred.         In light of this information, Dr. Battle

administered a urine test to check for a urinary-tract infection. H.H. also revealed to Dr.

Battle that she had nightmares about “demon squirrels,” but she denied being depressed,

fearful, or angry. Dr. Battle testified that her role in the process was to determine if

anything was wrong with H.H.’s body and that the information she gathered was for that

purpose. In that vein, Dr. Battle conducted a physical examination of H.H. that included

testing for various sexually-transmitted diseases. Later, H.H. told Dr. Battle that Swisher

had sexually abused her and then provided details of the sexual abuse.

        Assuming, without deciding, that it was error to admit Dr. Battle’s testimony

about H.H.’s statements under the hearsay exception outlined in Texas Rule of Evidence

803(4), we conclude that the alleged error is harmless. Error in the admission of evidence

is non-constitutional error. Gonzalez v. State, 544 S.W.3d 363, 373 (Tex. Crim. App. 2018);

see Luna v. State, 301 S.W.3d 322, 326 (Tex. App.—Waco 2009, no pet.). Under Texas Rule

of Appellate Procedure 44.2(b), an appellate court must disregard non-constitutional


Swisher v. State                                                                      Page 8
error unless the error affected the defendant’s substantial rights. TEX. R. APP. P. 44.2(b);

see Gerron v. State, 524 S.W.3d 308, 325 (Tex. App.—Waco 2016, pet. ref’d). A substantial

right is affected when the erroneously-admitted evidence, viewed in light of the record

as a whole, had “a substantial and injurious effect or influence on the jury’s verdict.”

Gerron, 524 S.W.3d at 325. In assessing the likelihood that the jury’s decision was

improperly influenced, we must consider the entire record, including such things as the

testimony and physical evidence admitted, the nature of the evidence supporting the

verdict, the character of the error and how it might be considered in connection with other

evidence, the jury instructions, the State’s theories, defensive theories, closing arguments,

voir dire, and whether the State emphasized the error. Barshaw v. State, 342 S.W.3d 91, 94

(Tex. Crim. App. 2011).

        In arguing harm, Swisher notes that Dr. Battle’s testimony allowed the State to

present the sexual-abuse allegations in a more organized manner through the testimony

of an experienced expert witness who merely repeated the allegations and explained why

there was no physical evidence of sexual abuse. He further contends that the admission

of this evidence was harmful “because no witness identified Swisher as the person who

committed the alleged offenses.”

        As shown above, the record includes testimony from the child victim, H.H.,

regarding the sexual abuse. Such testimony alone is enough to support a conviction. See

TEX. CODE CRIM. PROC. ANN. art. 38.07; see also Abbott v. State, 196 S.W.3d 334, 341 (Tex.


Swisher v. State                                                                       Page 9
App.—Waco 2006, pet. ref’d); Tear v. State, 74 S.W.3d 555, 560 (Tex. App.—Dallas 2002,

pet. ref’d). Furthermore, contrary to Swisher’s contention, the record contains sufficient

evidence from which the jury could infer that Swisher was the perpetrator of the sexual

abuse against H.H., especially given the combined testimony of H.H., C.E., H.H.’s

mother, and Nurse Carranza. Moreover, we find nothing else in the record that supports

Swisher’s allegation of harm. In other words, when looking at the record as a whole, we

cannot say that the admission of this evidence had a substantial and injurious effect or

influenced the jury’s verdict. See TEX. R. APP. P. 44.2(b); see also Solomon v. State, 49 S.W.3d
356, 365 (Tex. Crim. App. 2001); Johnson v. State, 967 S.W.2d 410, 417 (Tex. Crim. App.

1998). Accordingly, any error in the admission of the complained-of testimony was

harmless. See TEX. R. APP. P. 44.2(b). We therefore overrule his second issue.

                                 III.   THE TIME-PAYMENT FEE

        In his third issue, Swisher contends that the court cost imposed for a time-payment

fee under section 133.103(b) and (d) of the Local Government Code is unconstitutional.

See TEX. LOCAL GOV’T CODE ANN. § 133.103(b), (d). As such, Swisher requests that we

modify the judgments by deleting $22.50 of the court costs assessed. See Simmons v. State,

590 S.W.3d 702, 710-13 (Tex. App.—Waco 2019, pet. filed) (holding that section 133.103(b)

and (d) of the Local Government Code are facially unconstitutional because the collected

funds are sent into the general-revenue fund and are not sufficiently related to the

criminal-justice system or a legitimate criminal-justice purpose (citations omitted)).


Swisher v. State                                                                        Page 10
        The cost bill was generated the same day as the judgments on August 19, 2019, but

it was not clearly incorporated into either judgment. The judgments include a blank for

“court costs,” which states “SEE BELOW.” The judgments also include a section entitled,

“Attachment A, Order to Withdraw Funds, is incorporated into this judgment and made

a part hereof.” The box next to this section in each judgment is not checked. Neither

judgment had a fine or restitution assessed. As such, it is unclear to which judgment the

time-payment fees corresponded. And because it is unclear as to which judgment the

time-payment fees corresponded, we are unable to grant the requested relief regarding

the time-payment fee. See French v. State, 830 S.W.2d 607, 609 (Tex. Crim. App. 1992)

(stating that an appellate court has authority to reform a judgment to include an

affirmative finding to make the record speak the truth when the matter has been called

to its attention by any source); see also Romero v. State, No. 13-13-00270-CR, 2013 Tex. App.

LEXIS 15198, at *5 (Tex. App.—Corpus Christi Dec. 19, 2013, no pet.) (mem. op., not

designated for publication) (“Appellate courts may modify the trial court’s judgment to

make the record speak the truth when we have the necessary information to do so . . . .”

(emphasis added)). Accordingly, we overrule Swisher’s third issue.

                                     IV.    CONCLUSION

        We affirm the judgments of the trial court.




Swisher v. State                                                                      Page 11
                                                JOHN E. NEILL
                                                Justice

Before Chief Justice Gray
       Justice Davis, and
       Justice Neill
Affirmed
Opinion delivered and filed September 9, 2020
Do not publish
[CRPM]




Swisher v. State                                                Page 12